        Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 1 of 19



 1   Carolyn H. Cottrell (SBN 166977)
     Ori Edelstein (SBN 268145)
 2   Michelle S. Lim (SBN 315691)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY
     WOTKYNS LLP
 4   2000 Powell Street, Suite 1400
     Emeryville, California 94608
 5   Telephone: (415) 421-7100
     Facsimile: (415) 421-7105
 6   ccottrell@schneiderwallace.com
     oedelstein@schneiderwallace.com
 7   mlim@schneiderwallace.com
 8   Sarah R. Schalman-Bergen (admitted pro hac vice)
     Krysten L. Connor (admitted pro hac vice)
 9   BERGER MONTAGUE PC
     1818 Market Street, Suite 3600
10   Philadelphia, Pennsylvania 19103
     Telephone: (215) 875-3000
11   Facsimile: (215) 875-4604
     Sschalman-bergen@bm.net
12   KConnon@bm.net
13   Attorneys for Plaintiff, the Collective,
     and putative Class, and Aggrieved Employees on
14   behalf of the State of California
15

16                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17

18   PAUL MONPLAISIR, on behalf of himself               Case No. 3:19-cv-01484-WHA
     and all others similarly situated,
19                                                       NOTICE OF FILING OF CONSENTS TO
                    Plaintiffs,                          JOIN COLLECTIVE ACTION
20
             vs.
21
     INTEGRATED TECH GROUP, LLC and
22   ITG COMMUNICATIONS LLC,                             Judge: Hon. William Alsup
23                  Defendants.                          Complaint Filed: March 21, 2019
                                                         Trial Date:   October 19, 2020
24

25

26

27

28


                     NOTICE OF FILING OF CONSENTS TO JOIN COLLECTIVE ACTION
                   Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
        Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 2 of 19



 1              NOTICE OF FILING CONSENTS TO JOIN COLLECTIVE ACTION
 2         Plaintiff Paul Monplaisir, individually and on behalf of all persons similarly situated,
 3   hereby files the following Opt-In Consent Forms, submitted herewith as Exhibits 1 through 8,
 4   pursuant to the Fair Labor Standards, Act, 29 U.S.C. §§ 201, et seq.
 5

 6                           CONSENTS TO JOIN COLLECTIVE ACTION
 7        EXHIBIT NUMBER                               NAME                          OPT-IN NUMBER
 8                  1                           Nnamdi A. Obiesie                             160
 9                  2                          Abraham De La Cruz                             161
10                  3                            Brandon Chestnut                             162
11                  4                           Christopher Dewar                             163
12                  5                               Jim Bermejo                               164
13                  6                              Joseph Alfred                              165
14
                    7                          Omar Batista Ricardo                           166
15
                    8                              William Smith                              167
16

17
     Date: November 6, 2019                     Respectfully submitted,
18

19                                              /s/ Michelle S. Lim
                                                Carolyn H. Cottrell
20                                              Ori Edelstein
                                                Michelle S. Lim
21                                              SCHNEIDER WALLACE
                                                COTTRELL KONECKY
22                                              WOTKYNS LLP

23                                              Sarah R. Schalman-Bergen (admitted pro hac vice)
                                                Krysten L. Connor (admitted pro hac vice)
24                                              BERGER & MONTAGUE, P.C.

25                                              Attorneys for Plaintiff, the Collective,
                                                and putative Class, and Aggrieved Employees on behalf
26                                              of the State of California

27

28

                                                          1
                      NOTICE OF FILING OF CONSENTS TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
         Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 3 of 19



 1                                      CERTIFICATE OF SERVICE
 2          I hereby certify that on November 6, 2019, I electronically filed the foregoing document
 3
     with the Clerk of the Court using the Court's CM/ECF system, which will send a notice of
 4
     electronic filing to all CM/ECF participants.
 5

 6

 7

 8
     Date: November 6, 2019                      Respectfully submitted,
 9

10                                               /s/ Michelle S. Lim
                                                 Carolyn H. Cottrell
11                                               Ori Edelstein
                                                 Michelle S. Lim
12                                               SCHNEIDER WALLACE
                                                 COTTRELL KONECKY
13                                               WOTKYNS LLP
14                                               Sarah R. Schalman-Bergen (admitted pro hac vice)
                                                 Krysten L. Connor (admitted pro hac vice)
15                                               BERGER & MONTAGUE, P.C.
16                                               Attorneys for Plaintiff, the Collective,
                                                 and putative Class, and Aggrieved Employees on behalf
17                                               of the State of California
18

19

20

21

22

23

24

25

26

27

28

                                                           2
                       NOTICE OF FILING OF CONSENTS TO JOIN COLLECTIVE ACTION
                     Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 4 of 19




            EXHIBIT 1
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 5 of 19
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 6 of 19




            EXHIBIT 2
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 7 of 19
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 8 of 19




            EXHIBIT 3
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 9 of 19
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 10 of 19




             EXHIBIT 4
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 11 of 19
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 12 of 19




             EXHIBIT 5
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 13 of 19
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 14 of 19




             EXHIBIT 6
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 15 of 19
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 16 of 19




             EXHIBIT 7
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 17 of 19
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 18 of 19




             EXHIBIT 8
Case 3:19-cv-01484-WHA Document 96 Filed 11/06/19 Page 19 of 19
